DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 11-13, drawn to a method of preparing a flurbiprofen axetil emulsion for injection.
Group II, claim(s) 10, drawn to a flurbiprofen axetil emulsion for injection obtained by the method according to claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The two groups lack unity of invention because even though the inventions of these groups require the technical feature of a flurbiprofen axetil emulsion for injection comprising an oil phase that comprises flurbiprofen axetil, an oil phase solvent, an emulsifier, and a stabilizer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yohei (TW 201828935A; puclished: 8/16/18). Yohei teaches a fat emulsion comprising flurbiprofen axetil, water, a vegetable oil, egg yolk lecithin, glycerol and histidine or a salt thereof (Abstract).
During a telephone conversation with Daniel Altman on 8/31/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19 and 11-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yohei (TW 201828935A; published: 8/16/18), in view of Sommermeyer et al. (EP 0298293; published: 1/11/89).
The English language machine translation of ‘935 and ‘293 are submitted herein. The passages cited below which indicate the teachings of the ‘935 and ‘293 publications are based on its English translation.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Yohei teaches a fat emulsion comprising flurbiprofen axetil, water, a vegetable oil, egg yolk lecithin, glycerol and histidine or a salt thereof (Abstract).
Yohei teaches that the emulsified composition of the present embodiment can be prepared according to various known emulsification methods. For example, after dissolving egg yolk lecithin and flurbiprofen ester in vegetable oil, water, glycerin, histidine or a salt thereof is added, and the mixture is stirred vigorously to carry out preliminary emulsification (limitations of instant claims 1-2, 6, 8 and 12-13). Yohei et al. teach that the phospholipid derived from the egg yolk may contain one or two or more kinds of phosphatidylcholine, phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, phosphatidic acid, and the like, and sphingolipids such as sphingomyelin (limitation of claim 5). Yohei et al. teach that the vegetable oil is selected from soybean oil, olive oil, sesame oil, rapeseed oil, peanut oil, sunflower oil, corn oil, safflower oil, cottonseed oil, and medium chain fatty acid triglyceride (MCT) (limitation of instant claim 6). The pre-emulsified mixed liquid was emulsified at 70 MPa 10 times using an emulsifier (High Pressure Homogenizer LAB200, manufactured by SMT Co., Ltd.; i.e., apparatus that provides “shear mixing” as claimed). After adding various buffers or histidine (L-histidine, manufactured by Kanto Chemical Co., Ltd.) to the emulsion, a pH adjuster (hydrochloric acid or sodium hydroxide) is added to adjust the target pH (6.0 or higher, 7.0) (limitation of instant claim 9. Then water was added until the total weight reached 500 g, thereby obtaining an emulsified composition.
The emulsified composition can be obtained by adding a pH adjuster to the emulsion and adjusting to the target pH. Yohei et al. also teach wherein the fat emulsion is subjected to heat and pressure sterilization after being sealed in a container or the like (limitation of instant claim 9).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Yohei et al. do not specifically teach the batchwise oil phase addition steps, as required by instant claims 1-2. Yohei et al. do not specifically teach wherein the mixing steps are under the protection of nitrogen, as required by instant claim 1. However, these deficiencies are cured by Sommermeyer et al.
Sommermeyer et al. is directed to a fat emulsion and a process for its manufacture (Title). Sommermeyer et al. teach that the oil is added in portions to an aqueous mixture under stirring and under nitrogen pressure ([0015] and [0019]).
Yohei et al. do not specifically teach the claimed concentration ranges recited in instant claims 7-8.
Yohei and Sommermeyer et al. do not specifically teach the shear mixing speed is in the range of 4000-10,000 rm, as required by instant claims 3-4.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Yohei et al. and Sommermeyer et al. are each directed to fat emulsions and process of making such. Since Yohei et al. teach that its fat emulsions can be prepared by known emulsification methods, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the portionwise addition of the oil phase steps and under nitrogen environment as taught by Sommermeyer et al. into the method taught by Yohei et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application. It would have been obvious to one of ordinary skill in the art that this substitution would achieve the predictable result of obtaining a fat emulsion composition. With regards to the amount of oil phase in each portion (40-60%, 20-30% and remaining the 1st, 2nd and 3rd portions as claimed), one of ordinary skill in the art would determine amounts that would be appropriate for each portion, and such would be found prima facie obvious, absent evidence of unexpected results. It would also have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to emulsify under nitrogen conditions, as such is common practice in the lab to provide an inert atmosphere.
When prior art teaches the effect of the compound but doesn’t disclose a concentration or acceptable range, it would be obvious for one of ordinary skill in the art to determine the concentrations that would results in a "therapeutically effective" outcome via routine experimentation.
The rpm speed of the shear mixing steps is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal rpm in order to best achieve the desired particle size in the fat emulsion.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yohei (TW 201828935A; published: 8/16/18) and Sommermeyer et al. (EP 0298293; published: 1/11/89) as applied to claims 1-4, 6-9 and 12-13 above, and further in view of Matsuda et al. (US 2006/0134145; published: 6/22/06).
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Yohei and Sommermeyer et al. teach the limitations of instant claims 1-2, 6-9 and 12-13 (see above rejection for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Yohei and Sommermeyer et al. do not specifically teach wherein the stabilizer comprises a second stabilizer (and specifically, dioleoylphosphatidylserine), as required by instant claim 11. However, such deficiency is cured by Matsuda et al.
Matsuda et al. teach that fat emulsion stabilizers include dioleoylphosphatidylserine (see entire reference).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (sphingomyelin and dioleoylphosphatidylserine for the purpose of stabilizing fat emulsions), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-I).
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617